Affirmed and Memorandum Opinion filed February 5, 2009







Affirmed
and Memorandum Opinion filed February 5, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00677-CR
____________
 
RACHEL MARLENE CROW,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Criminal
Court at Law No. 4
Harris County, Texas
Trial Court Cause No.
1502715
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the offense of driving while intoxicated
and sentenced on July 8, 2008, to ninety days in the Harris County Jail.




On
January 15, 2009, this court ordered a hearing to determine why appellant's
counsel had not filed a brief in this appeal.  On January 21, 2009, the trial
court conducted the hearing.  On January 27, 2009, the trial judge forwarded an
original copy of the order he signed on January 21, 2009, finding that
appellant appeared with counsel and stated it was her desire to abandon her
appeal.  In addition to finding that appellant has abandoned her appeal without
making the necessary arrangements for filing a brief, the trial court found
appellant is not indigent.
On the
basis of those findings, this court has considered the appeal without briefs.  
See Tex. R. App. P. 38.8(b).  Based on the very limited
record before us, we can find no fundamental error.
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
 
Panel consists of Justices Yates,
Guzman, and Sullivan.
Do Not Publish C Tex.
R. App. P. 47.2(b).